Shea, J.,
concurring. Although I agree with the majority that the verdict for the defendant in this paternity action should be set aside, I arrive at that result by a different route.
This case is typical of paternity actions, as they have been routinely presented from time immemorial, in that there is very little significant evidence other than the testimony of the interested parties and, in the case of the mother, her declarations to others, which were admitted to show constancy of accusation. Under such circumstances the determination of paternity has ordinarily been deemed to turn upon the credibility of witnesses, a subject deemed to be wholly within the province of the trier, in this case the jury. “The resolution of conflicting testimony is the province of the jury.” State v. Amarillo, 198 Conn. 285, 289, 503 A.2d 146 (1986). Although the opinion cites many cases where a trial court has set aside a verdict, most of these have involved the situation where the conclusions or inferences drawn by the jury from the evidence, which must be viewed most favorably in support of the verdict, could not reasonably have been reached. Where the issue turns upon the conflicting testimony of lay witnesses and no “indisputable physical facts” are involved, as in this case, it is necessary to reach back more than a half century to find a case where this court has approved setting aside a verdict when “the evidence was conflicting, and there was direct evidence in favor of the [party] who prevailed with the jury.” Roma v. Thames River Specialties Co., 90 Conn. 18, 20, 96 A. 169 (1915). I am disinclined to retrogress to an era when less deference was paid to a jury determi*36nation of credibility, especially in a paternity case typical of so many others in all respects except that the putative father here has prevailed.
I agree, nevertheless, that the trial court properly set aside the verdict in this case, because the transcript indicates that the jury probably was influenced prejudicially by the absence of any evidence of the use of blood typing to determine the paternity of the child. At the conclusion of the charge the jury submitted the following question to the court: “Why was there no blood tests (sic) or typing of the plaintiff, child and defendant?” The trial court’s response was: “There was no evidence of that in this case and, therefore, that is not something before you. I cannot by law comment and you are not by law to speculate on something that was not presented in evidence before you in your deliberations.”
The standard blood grouping tests for determination of paternity had been performed pursuant to a motion of the defendant filed in 1976, but they did not establish “definite exclusion of the putative father,” as General Statutes § 46b-168 requires to make the results admissible in evidence. In Moore v. McNamara, 201 Conn. 16, 27-33, 513 A.2d 660 (1986), a case decided about three months before the trial of the present action, this court held that the exclusion of blood grouping tests in § 46b-168 was not applicable to the use of genetic marker tests, including the human leukocyte antigen (HLA) test, for the purpose of establishing paternity, though we did not fully resolve whether such evidence was admissible under principles of law relating to evidence derived from recent scientific developments. The use of these new techniques has raised to such a high level the ability of the scientific community to identify the father of a child whose paternity is disputed that the resolution of such an important *37issue should no longer be had without such scientific testimony.1
Because the issue of paternity is of paramount importance to the child, who is unable to participate in the litigation, the choice of whether to present such evidence ought not to be left to the parties to the action, the mother, the putative father and, in this and many similar cases, the state, as a statutorily necessary party. Practice Book § 484C. The court should exercise its authority to require these genetic marker tests where the parties neglect to provide them. Certainly where the state of Connecticut is involved by virtue of its financial interest in obtaining reimbursement from putative fathers for sums paid to support their children, the additional expense that these newer techniques occasion cannot justify the failure to present such evidence at a trial.
Jurors are sometimes wiser and better informed than courts generally assume. The question asked by the jurors in this case at the commencement of their deliberations demonstrates their dissatisfaction with the traditional swearing contest method for deciding a paternity dispute in the light of common knowledge of the existence of scientific techniques of highly significant probative value for resolution of that issue. Although the trial court cannot be faulted for instructing the jurors not to speculate about something that *38the statute required to be excluded from evidence, the circumstances strongly suggest that the jurors felt frustrated at the lack of any helpful response to their questions and drew an unfavorable inference against the plaintiff because of the absence of the blood typing evidence about which they had inquired.
I agree, therefore, that there was a miscarriage of justice in this case that required the court to set aside the verdict. That miscarriage, however, was not the improper resolution of the credibility issue on the basis of the evidence presented to the jurors but the failure to furnish them with available scientific evidence that, as their question indicates, they deemed vital to a proper determination of the case.
Accordingly, I concur in the result.

 Some responsible scientific authorities claim that modem scientific techniques have increased the probability of excluding a mistakenly accused man as the father of a child to levels exceeding 99 percent. See Peterson, “A New Things You Should Know About Paternity Tests (But Were Afraid To Ask),” 22 Santa Clara L. Rev. 667, 671 (1982). Conversely, the probability that a man who has had intercourse with the mother during the probable period of gestation, but whom these techniques do not exclude as the father, may be determined mathematically to be correspondingly great. In Moore v. McNamara, 201 Conn. 16, 32, 513 A.2d 660 (1986), there was expert testimony that the probability of the defendant’s fatherhood ascertained through such procedures was 99.6 percent.